 


110 HR 1348 IH: NIDA and NIAAA Name Redesignation Act
U.S. House of Representatives
2007-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 1348 
IN THE HOUSE OF REPRESENTATIVES 
 
March 6, 2007 
Mr. Kennedy (for himself and Mr. Sullivan) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To redesignate the National Institute on Drug Abuse as the National Institute on Diseases of Addiction, and to redesignate the National Institute on Alcohol Abuse and Alcoholism as the National Institute on Alcohol Disorders and Health. 
 
 
1.Short titleThis Act may be cited as the NIDA and NIAAA Name Redesignation Act. 
2.Redesignation of the National Institute on Drug Abuse as the National Institute on Diseases of Addiction 
(a)RedesignationThe agency of the National Institutes of Health designated as the National Institute on Drug Abuse is redesignated as the National Institute on Diseases of Addiction. 
(b)References in Public Health Service ActThe Public Health Service Act (42 U.S.C. 201 et seq.) is amended— 
(1)in sections 401(b)(13), 464L(a), 501(d), 501(k)(3), 507(b)(5), 519B(c)(1)(B), 530, and 1918(a)(8)(B), by striking the term National Institute on Drug Abuse each place such term appears and inserting National Institute on Diseases of Addiction; 
(2)in section 464H(b)(5), by striking National Institute of Drug Abuse and inserting National Institute on Diseases of Addiction; 
(3)in the heading of subpart 15 of part C of title IV, by striking National Institute on Drug Abuse and inserting National Institute on Diseases of Addiction; and 
(4)in the heading of section 513, by striking national institute on drug abuse and inserting National Institute on Diseases of addiction. 
(c)Other referencesAny reference in any law, regulation, document, record, or other paper of the United States to the National Institute on Drug Abuse shall be considered to be a reference to the National Institute on Diseases of Addiction. 
3.Redesignation of the National Institute on Alcohol Abuse and Alcoholism as the National Institute on Alcohol Disorders and Health 
(a)RedesignationThe agency of the National Institutes of Health designated as the National Institute on Alcohol Abuse and Alcoholism is redesignated as the National Institute on Alcohol Disorders and Health. 
(b)References in Public Health Service ActThe Public Health Service Act (42 U.S.C. 201 et seq.) is amended— 
(1)in sections 208(g), 401(b)(12), 464H(a), 464P(a)(7), 501(d), 501(k)(3), 507(b)(5), 519B(c)(1)(B), and 519C(g)(2), by striking the term National Institute on Alcohol Abuse and Alcoholism each place such term appears and inserting National Institute on Alcohol Disorders and Health; 
(2)in the heading of subpart 14 of part C of title IV, by striking National Institute on Alcohol Abuse and Alcoholism and inserting National Institute on Alcohol Disorders and Health; and 
(3)in section 530, by striking National Institute of Alcohol Abuse and Alcoholism and inserting National Institute on Alcohol Disorders and Health.   
(c)Other referencesAny reference in any law, regulation, document, record, or other paper of the United States to the National Institute on Alcohol Abuse and Alcoholism shall be considered to be a reference to the National Institute on Alcohol Disorders and Health. 
 
